Case 3:19-mj-00021-DMC Document 1 Filed 08/05/19 Page 1 of 2
AO 91 (Rev. IL/I1) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Eastern District of California
United States of America

Vv.

: a; /o-m) , Cc
JACKLYN RENE DICKERSON Case No. 3, 19 my) - 0621DM

eee ee ee

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of 7/9/2019 in the county of Trinity __ in the
Eastern Districtof _—Caalifornia , the » defendant(s) violated:
Code Section Offense Description
43 CFR 8365. 1-4(b)(2) Possession of a Controlled Substance - Methamphetamine
43 CFR 9212.1(h) Violate a Fire Prevention Order - Campfire Outside of Designated Area
43 CFR 8365. 1-1(b)(1) Littering - Non Flammable Trash

This criminal complaint is based on these facts:

See Attached Report

a Continued on the attached sheet.

  

 

Complainant's signature

Peter Sawtell - Law Enforcement Ranger

 

Printed name and title

Sworn to before me and signed in my presence.

Dates ly So 22

City and state: Redding, CA _ Dennis (iin. US Mag istrofeo dud e

Prin edname and titled

   

—— F
Judge's signature
LAW ENFORCEMENT SENSITIVE (FOUOQ)
Case 3:19-mj-00021-DMC Document1 Filed 08/05/19 Page 2 of 2

Summary:

On 7/9/2019 JACKLYN DICKERSON was issued a mandatory appearance violation notice for 43 CFR
8365.1-4(b)(2) - Possession of Methamphetamine. Additionally DICKERSON was later charged with 43
CFR 8365.1-1(b)(1) - Littering of Non-Flammable Trash and 43 CFR 9212.1(h) - Violate Fire Prevention
Order - Campfire Outside of Designated Area. JONYA CIGANOVICH was issued a mandatory
appearance violation notice for 43 CFR 9212.1(h) - Violate Fire Prevention Order - Campfire Outside of
Designated Area and additionally charged via criminal complaint with 43 CFR 8365. 1-1(b)(1) - Littering
of Non-Flammable Trash.

Contact:

On 7/9/2019 at approximately 1500 hours I, Ranger Sawtell, observed a homeless camp near the Mill
Street Trailhead at the Weaverville Community Forest. Camping is prohibited in the Weaverville
Community Forest by Trinity County Code. It is posted at the Mill Street Trailhead that camping is
prohibited. | contacted CIGANOVICH and DICKERSON in the camp and identified them by verbal
information of name and date of birth. CIGANOVICH and DICKERSON stated they were homeless
and had been camping there for about a week. | saw various personal items strewn about around the
campsite such as clothing, food packaging, and household items.

In the open door of DICKERSON's tent | saw a meth pipe and a small amount of methamphetamine in
a pan lid. | seized the methamphetamine and meth pipe. | later weighed the methamphetamine and
found it weighed approximately 0.12 grams. | later field tested the methamphetamine and it showed a
positive indication for methamphetamine.

| saw a fire pit with a cooking pan on it. There was charred wood in the fire pit. CIGANOVICH stated
she and DICKERSON had been using the fire pit for cooking. On 7/1/2019 the BLM Redding Field
Office issued a Fire Prevention Order prohibiting the use of campfires except for at designated
campgrounds. A copy of the Fire Prevention Order was posted at the Mill Street Trailhead.

Conclusion:

| issued DICKERSON a mandatory appearance violation notice for 43 CFR 8365. 1-4(b)(2) - Possession
of Methamphetamine and told her she would be charged with additional camping related charges via
criminal complaint. | issued CIGANOVICH a mandatory appearance violation notice for 43 CFR 9212.1
(h) - Violate Fire Prevention Order - Campfire Outside of Designated Area and told her she would be
charged with additional camping related charges via criminal complaint.

(This incident was captured on body camera video}

END OF REPORT

LAW ENFORCEMENT SENSITIVE (FOUO)

Printed by: R400 Date: 07/21/2019 12:43 Computer: ILMCARE50540548
